Beck, J.
1. When a defendant is on trial charged with illegally selling intoxicating liquor, and the evidence shows that he received money from another person, accompanied with a request to procure for the latter some intoxicating drink, and shortly thereafter returned and delivered the article as requested, the burden is on the accused to explain how, where, and from whom he obtained the liquor; and until some other person filling the character of seller in the transaction is shown to the satisfaction of the jury, they would be authorized to treat the defense that the accused acted as the agent of the buyer as a mere subterfuge to cover up an illegal sale by himself, and to find him guilty of selling the liquor. White v. State, 93 Ga. 47; Mack v. State, 116 Ga. 546.
2. The evidence as to whether or not the liquor sold was in fact intoxicating was sufficient to authorize the jury to find that it was; and the judge being satisfied with the verdict, it should be allowed to stand.

Judgment affirmed.


All the Justices concur.